

Exhibit 10.49
AMENDMENT NO. 3
TO NOTE PURCHASE AGREEMENT
AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT, dated as of December 27, 2016 (this
“Amendment”), to the Convertible Note Purchase Agreement, dated as of June 30,
2014 and amended by Amendment No. 1 thereto, dated as of June 22, 2016 and
Amendment No. 2 thereto dated as of October 31, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), by and among Cross Country Healthcare, Inc., a Delaware corporation
(the “Issuer”), Cejka Search, Inc., a Delaware corporation (“Cejka”), Cross
Country Staffing, Inc., a Delaware corporation (“Staffing”), MDA Holdings, Inc.,
a Delaware corporation (“MDA”), Assignment America, LLC, a Delaware limited
liability company (“Assignment”), Travel Staff, LLC, a Delaware limited
liability company (“Travel”), Local Staff, LLC, a Delaware limited liability
company (“Local”), Medical Doctor Associates, LLC, a Delaware limited liability
company (“Doctor”), OWS, LLC, a Delaware limited liability company (“OWS”),
Credent Verification and Licensing Service, LLC, a Delaware limited liability
company (“Credent; together with Cejka, Staffing, MDA, Assignment, Travel,
Local, Doctor, OWS and each other Subsidiary of Issuer that thereafter becomes a
party thereto as a “Guarantor”, each individually, a “Guarantor” and,
collectively, the “Guarantors” and, together with the Issuer, each an “Obligor”
and collectively, the “Obligors”) and the financial institutions party to the
Note Purchase Agreement from time to time as holders of the Notes (collectively,
the “Noteholders”).
WHEREAS, the Obligors have requested that the Required Noteholders amend certain
terms and conditions of the Note Purchase Agreement; and
WHEREAS, the Required Noteholders are willing to amend such terms and conditions
of the Note Purchase Agreement on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Note Purchase
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Note Purchase Agreement.
2.     Amendments.
(a)     Section 7.3.1. Section 7.3.1 of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
Upon any conversion of the Notes pursuant to Section 7.1 or 7.2 (such Notes to
be converted, the “Conversion Notes”), the Noteholder owning such Conversion
Notes shall receive in exchange for the applicable Conversion Amount thereof a
number of shares


 
 
 






--------------------------------------------------------------------------------




of Common Stock equal to the amount determined by dividing (i) such Conversion
Amount by (ii) the Conversion Price in effect at the time of conversion;
provided, that the number of shares of Common Stock issued upon conversion with
respect to any Conversion Notes pursuant to this Section 7.3.1, when aggregated
with the aggregate number of shares of Common Stock previously delivered or
required to be delivered in respect of all Notes converted or surrendered for
conversion prior to such conversion, shall not exceed 6,244,650 shares of Common
Stock (the “Share Cap”). If the application of the Share Cap results in the
Issuer delivering fewer shares of Common Stock upon any conversion of Conversion
Notes than otherwise required pursuant to this Section 7.3.1, the Issuer shall
pay an additional amount in cash in respect of such conversion of such
Conversion Notes equal to such shortfall (which amount shall be equal to the
product of the number of shares of Common Stock not delivered as a result of the
application of the Share Cap, multiplied by the Thirty Day VWAP as of the
closing of business on the Business Day immediately preceding the Conversion
Date).
3.     Representations and Warranties. Each Obligor hereby represents and
warrants to the Noteholders as follows:
(a)     Representations and Warranties; No Event of Default. The representations
and warranties herein, in Article XI of the Note Purchase Agreement and in each
other Note Document, certificate or other writing delivered by or on behalf of
the Obligors to any Noteholder pursuant to the Note Purchase Agreement or any
other Note Document on or immediately prior to the Amendment Effective Date are
true and correct in all material respects on and as of such date as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date), and no Default or Event of Default has occurred
and is continuing as of the Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.
(b)     Organization, Good Standing, Etc. Each Obligor (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Note Purchase Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.
(c)     Authorization, Etc. The execution and delivery by each Obligor of this
Amendment and each other Note Document to which it is or will be a party, and
the performance by it of the Note Purchase Agreement, as amended hereby, (i) are
within the power and authority of such Obligor and have been duly authorized by
all necessary action, (ii) do not and will not contravene any of its Organic
Documents, (iii) do not and will not result in or require the creation


 
2
 






--------------------------------------------------------------------------------




of any Lien (other than pursuant to any Note Document) upon or with respect to
any of its properties, (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except (solely for the purposes of this subclause (iv))
to the extent that such default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect and (v) do not contravene any applicable Requirement of
Law or any Contractual Obligation binding on or otherwise affecting it or any of
its properties, except (solely for the purposes of this subclause (v)) to the
extent it could not reasonably be expected to have a Material Adverse Effect.
(d)     Enforceability of Note Documents. This Amendment is, and each other Note
Document to which any Obligor is or will be a party, when delivered hereunder,
will be, a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by principles of
equity.
(e)     Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Obligor of
any Note Document to which it is or will be a party.
4.     Conditions to Effectiveness. This Amendment shall become effective only
upon satisfaction in full, in a manner satisfactory to the Required Noteholders,
of the following conditions precedent (the first date upon which all such
conditions shall have been satisfied being hereinafter referred to as the
“Amendment Effective Date”):
(a)     Representations and Warranties. The representations and warranties
contained in this Amendment and in Article IX of the Note Purchase Agreement and
in each other Note Document shall be true and correct in all material respects
on and as of the Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct on and as of such earlier date).
(b)     No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment Effective Date or result from this
Amendment becoming effective in accordance with its terms.
(c)     Delivery of Documents. The Noteholders shall have received on or before
the Amendment Effective Date this Amendment, duly executed by the Obligors and
the Required Noteholders.
5.     Continued Effectiveness of the Note Purchase Agreement and Other Note
Documents. Each Obligor hereby (a) acknowledges and consents to this Amendment
and (b) confirms and agrees that the Note Purchase Agreement and each other Note
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed


 
3
 






--------------------------------------------------------------------------------




in all respects, except that on and after the Amendment Effective Date, all
references in any such Note Document to “the Note Purchase Agreement”, the
“Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Note Purchase Agreement shall mean the Note Purchase Agreement
as amended by this Amendment. This Amendment does not and shall not affect any
of the obligations of the Obligors, other than as expressly provided herein,
including, without limitation, the Obligors’ obligations to repay the Note in
accordance with the terms of Note Purchase Agreement or the obligations of the
Obligors under any Note Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Noteholder under the
Note Purchase Agreement or any other Note Document nor constitute a waiver of
any provision of the Note Purchase Agreement or any other Note Document.
6.     No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Note Purchase
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby.
7.     No Representations by Noteholders. Each Obligor hereby acknowledges that
it has not relied on any representation, written or oral, express or implied, by
any Noteholder, other than those expressly contained herein, in entering into
this Amendment.
8.     Further Assurances. The Obligors shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Required Noteholder may reasonably
request, in order to effect the purposes of this Amendment.
9.     Miscellaneous.
(a)     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b)     Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)     This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
(d)     Each Obligor hereby acknowledges and agrees that this Amendment
constitutes a “Note Document” under the Note Purchase Agreement. Accordingly, it
shall be an immediate Event of Default under the Note Purchase Agreement if (i)
any representation or warranty made by any Obligor under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Obligor shall fail to perform or observe any term, covenant or
agreement contained in this Amendment.


 
4
 






--------------------------------------------------------------------------------




(e)     Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]












































 
5
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
ISSUERS:
CROSS COUNTRY HEALTHCARE, INC.
By:
/s/ William J. Burns    
Name: William J. Burns
Title: EVP & Chief Financial Officer

GUARANTORS:
CEJKA SEARCH, INC.
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



CROSS COUNTRY STAFFING, INC.
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President





















 
6
 






--------------------------------------------------------------------------------




MDA HOLDINGS, INC.
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



ASSIGNMENT AMERICA, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



TRAVEL STAFF, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



MEDICAL DOCTOR ASSOCIATES, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



OWS, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President





 
7
 






--------------------------------------------------------------------------------




CREDENT VERIFICATION AND LICENSING SERVICES, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



NEW MEDISCAN II, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



MEDISCAN NURSING STAFFING, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



MEDISCAN DIAGNOSTIC SERVICES, LLC
By:
/s/ William J. Burns    
Name: William J. Burns
Title: Vice President



 
8
 






--------------------------------------------------------------------------------




NOTEHOLDER:
BENEFIT STREET PARTNERS SMA LM L.P.
By:
/s/ Bryan Martoken    
Name: Bryan Martoken
Title: Chief Financial Officer



 
9
 






--------------------------------------------------------------------------------




NOTEHOLDER:
PECM STRATEGIC FUNDING L.P.


By: PECM Strategic Funding GP L.P.


By: PECM Strategic Funding GP Ltd.
By: /s/ Bryan Martoken    
Name: Bryan Martoken
Title: Chief Financial Officer


 
10
 






--------------------------------------------------------------------------------




NOTEHOLDER:
PROVIDENCE DEBT FUND III L.P.
By: /s/ Bryan Martoken    
Name: Bryan Martoken
Title: Chief Financial Officer




 
11
 




